        Case 4:15-cr-00159-JAJ-CFB Document 81 Filed 08/07/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION

  UNITED STATES OF AMERICA,
                 Plaintiff,                             No. 4:15-cr-159-JAJ-CFB

  vs.
  SEAN DION CHAPMAN,                                             ORDER
                 Defendant.

        This matter comes before the Court pursuant to a motion filed by the defendant pursuant
to 18 U.S.C. § 3582(c)(1)(A), seeking a modification of the term of his imprisonment to time
served. The Court finds defendant was sentenced in the United States District Court for the
Southern District of Iowa, to a term of imprisonment. Defendant requests an early release
due to the COVID-19 virus.
        Title 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018 (FSA), Pub.
L. No. 115-391, 132 Stat. 5194 (2018), now authorizes the Court to modify a term of
imprisonment upon a finding that extraordinary and compelling reasons warrant the reduction.
Compassionate release is not mandatory, even if the Court finds an “extraordinary and
compelling reason,” however. See, e.g., United States v. Chambliss, 948 F.3d 691, 693 (5th
Cir. 2020). Instead, whether to grant such a reduction involves a 4-step analytical scheme,
considering the following issues in succession: (1) timing or satisfaction of administrative
requirements, see 18 U.S.C. § 3582(c)(1)(A); (2) extraordinary or compelling reasons, see
id. at 3582(c)(1)(A)(i); (3) lack of danger to any other person or the community, see U.S.S.G.
§ 1.B.1.13 (applicable policy statement); and (4) § 3553(a) factors, 18 U.S.C. § 3582(c)(1)(A).
Cf. Chambliss, 948 F.3d at 692-94.
        At the first step, the administrative exhaustion requirement is satisfied [1] if “the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf,” or [2] there has been a “lapse of 30 days
       Case 4:15-cr-00159-JAJ-CFB Document 81 Filed 08/07/20 Page 2 of 2




from the receipt of such a request by the warden of the defendant’s facility, whichever is
earlier.”   18 U.S.C. § 3582(c)(1)(A) (emphasis added).          Some courts consider this
exhaustion requirement to be a claim-processing rule subject to possible equitable tolling, but
most consider it jurisdictional or otherwise mandatory. Compare, e.g., United States v. Smith,
No. 12 CR. 133 (JFK), 2020 WL 1849748, at *3 (S.D.N.Y. Apr. 13, 2020) (exhaustion is non-
jurisdictional), with, e.g., United States v. Lugo, No. 2:19-CR-00056-JAW, 2020 WL
1821010, at *3 (D. Me. Apr. 10, 2020) (even if the exhaustion requirement was not
jurisdiction, it was “both clear and mandatory,” so that the court could not read an exception
into it); United States v. Johnson, No. RDC-14-0441, 2020 WL 1663360, at *3–6 (D. Md. Apr.
3, 2020) (concluding that § 3582(c)(1)(A)’s exhaustion requirement is jurisdictional and,
regardless, there are no exceptions to the exhaustion requirement). Here, defendant has not
satisfied the exhaustion requirement.
       Upon the foregoing,
       IT IS ORDERED that the defendant’s June 2, 2020, Motion for Compassionate
Release [Dkt. 74] is denied.
       DATED this 7th day of August, 2020.




                                             2
